DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, encompassing claims 1-8 in the reply filed on 10/29/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20195683, filed on 8/15/2019.

Information Disclosure Statement
The information disclosure statement submitted on 4/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 8/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 1 including “…and to control one or more of camera focus, camera zoom, camera wavelength, camera direction, illumination direction, illumination intensity, illumination wavelength, illumination polarization and a measurement sequence of the at least one spectral imaging device deployed in the operating environment, when the reliability level is insufficient, wherein the contaminants comprise at least one of micro-organisms, organic residues, chemicals, dirt and dust.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US 20180160510 A1) (hereinafter Ramer) in view of Cowling et al. (US 20070029232 A1) (hereinafter Cowling) in view of Yap et al. (US 10295462 B1) (hereinafter Yap).
Regarding claim 1, Ramer discloses:
A system for determining a presence of contaminants, comprising: 
an artificial intelligence engine trained to determine a presence of a set of reference contaminants from first spectral imaging data generated on the basis of hyperspectral spectral imaging performed in a training environment; and [See Ramer, ¶ 0041 discloses that the collection of spectral reference image data may be augmented, or further processed, by using artificial intelligence algorithms capable of learning to analyze the collection of spectral reference image data based on information obtained from spectral image data of both known and unknown environmental conditions, thereby improving the quality of the analysis as well as being able to adapt the spectral reference image data to evolving environmental conditions or the like. In addition, external databases containing spectral reference image data of other environmental conditions and/or processing algorithms for analyzing the hyperspectral image data may be accessed via a network, such as 23, for use in analyzing hyperspectral image data.  Alternatively or in addition, the reference spectral intensity pattern may be related to one or a combination of various different substances, such as different types of chemicals, biological materials, particulates and contaminants.  Artificial intelligence algorithms capable of learning are routine and conventional in the art, and are also referred to as “machine learning” algorithms – thus, it is within the level of ordinary skill to understand the above description as encompassing a training environment as such.]
at least one communications interface for receiving second spectral imaging data from at least one hyperspectral spectral imaging device deployed in an operating environment of the at least one spectral imaging device remote from a location of the artificial intelligence engine; [See Ramer, Fig. 1 illustrates a Wireless Access Point (WAP) 21, which utilizes a network 17 to control operations of lighting devices 11A and 11B via one or more other networks (23).  Database (31, remote from “premises” and hyperspectral imagers 12) contains a collection of spectral reference image data which is augmented or further processed by artificial intelligence algorithms to provide feedback to the system for regulating operations of the lighting devices and other sensors.]
Ramer does not appear to explicitly disclose:
wherein the system is configured to determine a reliability level for the presence of contaminants in the second spectral imaging data based on hyperspectral detection and to control one or more of camera focus, camera zoom, camera wavelength, camera direction, illumination direction, illumination intensity, illumination wavelength, illumination polarization and a measurement sequence of the at least one spectral imaging device deployed in the operating environment, when the reliability level is insufficient, wherein the contaminants comprise at least one of micro-organisms, organic residues, chemicals, dirt and dust.
However, Cowling discloses:
wherein the system is configured to determine a reliability level for the presence of contaminants in the second spectral imaging data based on hyperspectral detection [See Cowling, ¶ 0050-0055 discloses implementing an SVM (Support Vector Machine) algorithm to collect data from a hyperspectral sensor across an entire optical band at high spectral resolution.  It is noted that an overall classification for an object is based on a proportion of each material type identified.  An ability to identify new materials may be added by collecting training data from the hyperspectral sensor and re-training the SVM algorithm to redefine class boundaries.  Particularly, the SVM may be enhanced by introducing a confidence measure which allows a measure of confidence to be attached to each pixel classification. If a particularly high purity of a sorted class is required, then a confidence level may be set to accept only pixels which are classified with a pre-determined minimum level of confidence. The level may be adjusted in operation of the system 100. In addition to pixel-level material classification, a confidence level may also be applied during object classification; See Cowling, ¶ 0048 discloses detection of objects and contaminated surfaces.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ramer to add the teachings of Cowling in order to selectively control the classification of objects by delimiting a confidence level as part of a spectroscopy procedure (Cowling, ¶ 0055).
Ramer in view of Cowling does not appear to explicitly disclose:
and to control one or more of camera focus, camera zoom, camera wavelength, camera direction, illumination direction, illumination intensity, illumination wavelength, illumination polarization and a measurement sequence of the at least one spectral imaging device deployed in the operating environment, when the reliability level is insufficient, wherein the contaminants comprise at least one of micro-organisms, organic residues, chemicals, dirt and dust.
However, Yap discloses:
and to control one or more of camera focus, camera zoom, camera wavelength, camera direction, illumination direction, illumination intensity, illumination wavelength, illumination polarization and a measurement sequence of the at least one spectral imaging device deployed in the operating environment, when the reliability level is insufficient, [See Yap, col. 4 lines 18-29, col. 8, lines 41-48 discloses repeating cycles of spectral measurement and spectrum interpretation to achieve intermediate detection and identification.  Intermediate identification results are used to control subsequent spectral measurements.  Particularly, a sensor system controller first performs sensor measurements and processes spectral information from these measurements for the purpose of obtaining intermediate identification – estimates of chemicals based on library information.  The controller then uses these intermediate identification results to control additional/second sensor measurements and the processing of spectral information that enable comparisons to be made with composite spectra; See Yap, col. 6 lines 3-33 discloses determining a group of spots on the target surface to be probed for the presence of certain chemicals and the combination of illumination wavelengths to be used in the probing of those spots.  The controller also executes an algorithm that uses the processed information together with a decision tree to determine the values of one or more likelihood measures (or, “reliability level” per the instant claim language) that indicate the quality of an association between the probed spot and a reference spectrum stored in the spectral-reference library.  The controller executes a control and processing loop that obtains one or more multi-wavelength measurements, processes the obtained multi-wavelength data, determines one or more likelihood values, and determines a location and a combination of wavelengths for subsequent probing. In some embodiments of the sensor system, this loop can be executed until a likelihood measure exceeds a given value, until a decision point is reached.  Hence, an illumination wavelength (or combination of wavelengths) of a spectral analysis system is able to be selectively controlled while a given likelihood measure is “insufficient”, or does not exceed a given value.]
wherein the contaminants comprise at least one of micro-organisms, organic residues, chemicals, dirt and dust. [See Yap, col. 6 lines 3-33 discloses determining a group of spots on the target surface to be probed for the presence of certain chemicals and the combination of illumination wavelengths to be used in the probing of those spots.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ramer to add the teachings of Yap in order to selectively and reactively control image acquisition parameters of a chemical sample so as to ensure a given quality, likelihood, or “confidence” level is satisfied. 

Regarding claim 2, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 1.
Ramer discloses:
comprising at least one communications interface for receiving supporting data from one or more intelligent support systems. [See Ramer, Fig. 1 illustrates a Wireless Access Point (WAP) 21, which utilizes a network 17 to control operations of lighting devices 11A and 11B via one or more other networks (23).  Database (31) contains a collection of spectral reference image data which is augmented or further processed by artificial intelligence algorithms to provide feedback to the system for regulating operations of the lighting devices and other sensors.]

Regarding claim 5, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 1.
Ramer discloses:
wherein the second spectral imaging data comprises spectral imaging data from at least two spectral imaging devices [See Ramer, Fig. 1 illustrates a “first” lighting device 11A having a first hyperspectral imager, and a “second” lighting device 11B having a second hyperspectral imager; See Ramer, ¶ 0034 discloses that hyperspectral imagers may be integrated within device 11A and/or 11B.] and at least one of the at least two spectral imaging devices is controlled, when the reliability level is insufficient. [See Ramer, ¶ 0041, 0056, 0062-0063 discloses the processor 214, during the analysis, compares image data signals received from the hyperspectral imager 220 having a measured spectral intensity distribution to reference spectral intensity patterns of the spectral reference image data 219 stored in memory 218; and if there is a match, the processor 214 uses the corresponding composition identifier, such as CO.sub.2, for event reporting or control operations.  It is noted that based on the report of the detected environmental condition, an output of a light source may be adjusted in response.]

Regarding claim 6, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 1.
Ramer discloses:
wherein the reliability level is determined specific to each spectral imaging device and the insufficiency of the reliability level of one spectral imaging device causes to control one or more other spectral imaging devices. [See Ramer, ¶ 0041, 0056, 0062-0065 discloses that a hyperspectral imager may be configured to measure/detect more or less items corresponding with a contaminant – the sensitivity of the contaminant detection is thus adjustable, and would hence influence the “reliability level” as such.  It is noted that based on the report of the detected environmental condition, an output of a light source may be adjusted in response.]

Regarding claim 7, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 1.
Ramer discloses:
wherein the artificial intelligence engine is trained based on the second spectral imaging data and a further spectral imaging data received, in response to controlling configuration of the spectral imaging device. [See Ramer, ¶ 0063-0065 discloses updating spectral reference image data which was previously stored in a memory or database.  It is within the level of ordinary skill to recognize that as the image data is recursively updated, the artificial intelligence model is trained.]

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer in view of Cowling in view of Yap in view of Barron et al. (US 20200309702 A1) (hereinafter Barron).
Regarding claim 4, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 3.
Ramer in view of Cowling in view of Yap does not appear to explicitly disclose:
wherein the measurement sequence for a spectral imaging device deployed in an operating environment is determined such that the measurement sequence is caused to be executed at a time period determined based on the spectral imaging data and/or supporting data.
However, Barron discloses:
wherein the measurement sequence for a spectral imaging device deployed in an operating environment is determined such that the measurement sequence is caused to be executed at a time period determined based on the spectral imaging data and/or supporting data. [See Barron, ¶ 0060, 0112 discloses that additional sensor (e.g., occupancy sensors) may be attached to the track system 302.  Particularly, that a contamination sensing device 100 may be integrated with occupancy sensors to detect the presence of people in the room and initiate measurements when the room is not occupied.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ramer in view of Cowling in view of Yap to add the teachings of Barron in order to initiate measurements when a room is not occupied (Barron, ¶ 0112).

Regarding claim 8, Ramer in view of Cowling in view of Yap discloses all the limitations of claim 1.
Barron discloses:
wherein the at least one spectral imaging device is controlled to perform a measurement sequence, during which presence of people within the operating environment is not permitted, and the measurement sequence is caused to be executed at a time period determined based on the second spectral imaging data. [See Barron, ¶ 0060, 0112 discloses that additional sensor (e.g., occupancy sensors) may be attached to the track system 302.  Particularly, that a contamination sensing device 100 may be integrated with occupancy sensors to detect the presence of people in the room and initiate measurements when the room is not occupied.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210106231 A1			Radhakrishnan et al.
US 20160209328 A1			Berndt et al.
Paragraphs [0037] – [0041] discloses that a number of images captured as part of a spectroscopy procedure can vary depending on the amount of time the user may want to spend on capturing the images or the quality of the image that the user is attempting to achieve.  The confidence value of a given set of captured images is increased as the number of images is taken; therefore, the user may want to increase the number of images captured in order to achieve a given confidence value.
J. M. Bioucas-Dias, A. Plaza, G. Camps-Valls, P. Scheunders, N. Nasrabadi and J. Chanussot, "Hyperspectral Remote Sensing Data Analysis and Future Challenges," in IEEE Geoscience and Remote Sensing Magazine, vol. 1, no. 2, pp. 6-36, June 2013, doi: 10.1109/MGRS.2013.2244672.
Pages 26-27 discloses a set of controllable measurement conditions (e.g. different combinations of wavelelngth, viewing direction, time, Sun position, and polarization) defining a model for spectral analysis and decomposition.  
Note: confidence maps and intervals for analyzed spectral components are also discussed throughout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486